      Case 2:17-cv-00053-JTM-CG Document 95 Filed 09/02/20 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

NATHANIEL TRUJILLO,

               Plaintiff,

v.                                                          CV No. 17-53 JTM/CG

CITY OF HOBBS, et al.,

               Defendants.

               ORDER SETTING TELEPHONIC STATUS CONFERENCE

      THIS MATTER is before the Court upon review of the record. IT IS HEREBY

ORDERED that a status conference will be held by telephone on Tuesday, September

8, 2020, at 2:30 p.m. Parties shall call Judge Garza’s AT&T line at (877) 810-9415,

follow the prompts, and enter access code 7467959, to be connected to the

proceedings.

      IT IS SO ORDERED.


                                 ___________________________________
                                 THE HONORABLE CARMEN E. GARZA
                                 CHIEF UNITED STATES MAGISTRATE JUDGE
